111 F.3d 137
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Wayne BLOCK;  Anick Charron;  Eugene Greene, et al.,Plaintiffs-Appellees,v.LOS ANGELES DEPARTMENT OF WATER AND POWER, Defendant-Appellant.Wayne BLOCK;  Anick Charron;  Eugene Greene, Robert B. Hyde;David G. Leatherman;  Shu Tan, Plaintiffs-Appellees,v.CITY OF LOS ANGELES, Defendant-Appellant.Wayne BLOCK;  Anick Charron;  Eugene Greene, Plaintiffs-Appellees,v.LOS ANGELES DEPARTMENT OF WATER, Defendants-Appellants.Richard HIGUERA, et al., Plaintiffs-Appellees, Cross-Appellantsv.CITY OF LOS ANGELES, et al., Defendants-Appellants, Cross-Appellees.
Nos. 94-56135, 94-56421, 95-55345, 96-55325, 96-55418,96-55419, 96-55840, 96-55841 and 96-55844.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 6, 1996.Submission Vacated Oct. 2, 1996.Resubmitted March 10, 1997.Decided March 27, 1997.

Before:  BROWNING, WALLACE, and FARRIS, Circuit Judges.


1
ORDER*


2
These cases are REMANDED to the district court for further proceedings in accordance with Auer v. Robbins, 519 U.S. ----, 1997.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3